Citation Nr: 1400521	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  06-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for irritable bowel syndrome (IBS), currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for herniated disc L5-S1, lumbar myositis, currently evaluated as 20 percent disabling.   

3.  Entitlement to service connection for presbyopia.

4.  Entitlement to service connection for liver hemangioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to April 1976, from February 1982 to February 1985, from January 2002 to October 2002, and from February 2003 to June 2004, with additional service in the National Guard.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from May 2005, July 2005, and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In January 2013 the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

The January 2013 remand also ordered additional development on the issues of entitlement to service connection for bilateral testicular hydrocele, hemorrhoids, left shoulder adhesive capsulitis, and hypertension.  Service connection for these disabilities was granted in rating decisions dated in March 2013 and August 2013.  As such, the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The January 2013 remand requested a complete copy of VA spine, intestines and general medical examinations that were conducted in January 2012.  Although the February 2013 letter to the Veteran indicates that such examination reports were received, the file does not contain a copy of these examination reports, nor is there any indication in the March 2013 rating decision or the August 2013 supplemental statement of the case that the January 2012 examination reports were considered.  Thus, remand is required for compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998)(the Board errs as a matter of law when it fails to ensure compliance with remand orders).  As the "general medical" examination report may contain evidence relevant to adjudication of the Veteran's claim of presbyopia, the Board will defer adjudication of this issue until after such evidence is received and associated with the claims file, or it is determined that either such records do not exist, or that further efforts to obtain them would be futile.

Additionally, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for service connection for liver hemangioma.  A February 2013 liver examination found that the cause of the Veteran's liver hemangioma is "unclear," but it was "likely congenital."  An April 2013 addendum to that examination found that a pre-existing or congenital liver disorder was not aggravated by the Veteran's service, because the Veteran's liver hemangioma had been stable since it was first diagnosed in 2005, after the Veteran's separation from active duty.  

The February 2013 VA examiner did not provide any rationale for his conclusion that the Veteran's liver hemangioma is congenital.  Additionally, neither the examination report nor the addendum states whether the liver hemangioma is a congenital "defect" or a congenital "disease" as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  This is a critical determination as VA General Counsel  has held that service connection can be granted for congenital diseases (but not defects) which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition).  A defect is a structural or inherent abnormality or condition, which is more or less stationary in nature.  Service connection is only possible for a congenital defect if there is evidence of additional disability due to a superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new opinion as to the etiology of the Veteran's liver disability is required.  If it is determined to be congenital in origin, then a determination must be made as to whether it is a disease or defect.  If it is found to be a congenital disease, then it must be determined whether it was aggravated during service.  If it is found to be a congenital defect, then it must be determined if it was subject to superimposed disease or injury resulting in additional disability.  

Over three years have elapsed since the Veteran was last afforded VA spine and gastrointestinal examinations in June 2010.  Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's service-connected IBS and lumbar myositis, contemporaneous examinations are warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA relevant treatment records for his claimed IBS, presbyopia, low back disability, and liver hemangioma, to include any records of reported laser eye surgery to the right eye.

2.  Obtain complete copies of the January 2012 VA spine, intestines, and general examinations, as well as all relevant VA treatment records since January 2013.  All efforts to obtain the January 2012 examination reports must be documented.  If any of the requested examination reports or treatment records do not exist or are otherwise unavailable, the Veteran must be notified and provided the opportunity to submit the evidence, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner must identify all symptoms attributable to the Veteran's service-connected back disability and report the range of motion measurements for the lumbar spine in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must state whether there are any incapacitating episodes of back pain, and, if so, their frequency and duration.  "Incapacitating episodes" is defined as periods of physician prescribed bedrest due to pain.  

The examiner must identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner must discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

4.   Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected IBS.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner must identify all symptoms attributable to the Veteran's service-connected IBS, and state their frequency and severity, as well as any effect on the Veteran's employability and activities of daily living.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

5.   Request a medical opinion by a physician specializing in liver disorders.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must review the claims folder and state whether it is at least as likely as not that a liver disorder had its clinical onset or is otherwise related to the Veteran's service, to include as a result of traumatic injury to the abdomen during service in July 2003.  The examiner is to consider the January 2005 reference to abnormal liver function tests and the subsequent diagnosis of liver hemangioma, as well as an October 2008 reference to possible hepatocellular disease, in reaching his or her conclusion.  

If the physician concurs with the February 2013 finding that the Veteran's liver disability is congenital, he or she must provide a detailed rationale for that conclusion.  The physician must then offer an opinion as to whether the Veteran's congenital liver disability is a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

If the examiner finds that a congenital liver disability is a "defect," i.e. it neither improves nor worsens, then he or she must offer an opinion as to whether or not there is any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury is traceable to any period of active military service.  

If the examiner finds that the Veteran's congenital liver disability is a "disease," then he or she should offer an opinion as to the medical probabilities that any such disease was began during, or was aggravated by (i.e., a worsening of the underlying condition as compared to an increase in symptoms) a period of active military service.  

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


